Citation Nr: 1427558	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  10-10 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for coronary atherosclerosis, status post bypass grafting, to include as secondary to the service connected ulcerative colitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel






INTRODUCTION

The Veteran had active military service from December 1987 to December 1989 and from August 1990 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied service connection for coronary atherosclerosis.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his coronary artery disease is caused by his service-connected ulcerative colitis.  He also asserts that the steroid medications taken for his service-connected disability have accelerated his heart condition.  He provided copies of several clinical studies in support of his argument.

In August 2009, the Veteran was provided a VA examination to determine whether his heart condition is due to his service-connected ulcerative colitis.  The examiner determined that he was not sure that there is any evidence for a cause and effect.  He further indicated that he is unable to make a determination regarding the relationship between the Veteran's coronary artery disease and his ulcerative colitis without a great deal of speculation.  He noted that a great deal of work is needed, including medication effects on the heart.  

In a November 2009 VA treatment record, the Veteran's treating physician indicated that the steroids taken by the Veteran for his ulcerative colitis accelerated his coronary artery disease.  
In an April 2010 supplemental opinion, the VA examiner determined that there is no medical reference for prednisone, a steroid taken by the Veteran, causing or aggravating coronary artery disease.

The Board finds that there is insufficient evidence to adjudicate the claim.

In this regard, the Board finds that the August 2009 VA opinion is inadequate.  For an examination which includes a statement of inability to provide an etiology opinion to be adequate, "it must be clear" that the inability to provide such an opinion is based upon "all due diligence in seeking relevant medical information," and not the "first impression of an uninformed examiner."  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  In making this assessment, VA should determine whether the examiner's opinion was based upon a lack of expertise to render such an opinion, or whether there is additional testing or information available that would allow the examiner to make an opinion.  Id. 

Based on the rationale provided by the VA examiner, it appears that additional testing could be provided to determine whether the Veteran's heart disability is caused or aggravated by his service- connected ulcerative colitis.  Moreover, it is not clear whether the examiner has the medical expertise and training to render an opinion.  The supplemental opinion is also inadequate as the examiner did not provide an opinion as to the effects of other medications taken by the Veteran for ulcerative colitis on his heart disability. 

The Board acknowledges the positive etiological opinion provided by the Veteran's treating physician.  However, he did not provide a rationale to support his opinion and it is therefore insufficient for adjudication purposes.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

Thus, there is insufficient evidence of record addressing the issue of nexus.  The Board therefore finds that on remand, a VA examination and medical opinion that addresses the etiology of the Veteran's heart disability must be provided.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim); see also Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with a cardiologist to determine the etiology of his heart disability.  The examiner must review the Veteran's claims file and must specify in the report that the claims file has been reviewed.  All test deemed necessary should be provided.

Following a review of the evidence of record and examination of the Veteran, the examiner should provide an opinion for the following:

a. Is it at least as likely as not (a 50 percent probability or more) that the Veteran's heart disability was caused or aggravated by (i.e., permanently) his service- connected ulcerative colitis?

b. Is it at least as likely as not (a 50 percent probability or more) that the Veteran's heart disability was caused or aggravated by (i.e., permanently worsened) medication used to treat his service-connected ulcerative colitis, to include steroids? 

c. If it is determined that the Veteran's heart disability was not caused, but was aggravated by ulcerative colitis or any medication used to treat the condition, the examiner should identify the baseline level of severity of the heart disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression.

The examiner is to specifically comment on the clinical studies submitted by the Veteran.

A complete rationale for all opinions must be provided.  

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2. If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

